PORRENBARGER, JUDGES,

(COnCWTmg) \

I concur in the decision in so far as it denies and refuses the writ of prohibition, but I think the proposition stated in the syllabus and announced in the opinion goes too far and admits authority and power in the county court, in respect to the discontinuance of roads, which the statutes do not confer. The county court, under section 30, of chapter 43, of the Code, has an undoubted right to discontinue a road in the manner therein provided, but those provisions show clearly that it is a dis-eretionery right and one that ought to be exercised in the in*507terest of the public. Viewers must be appointed to go upon the ground and ascertain the conditions and then report upon the advisibility of discontinuing the road. This section impliedly, at least, says a public road shall not be discontinued if inconvenience will result therefrom, for the viewers are required to report what inconvenience will so result. The legislature rightly assumed that no county court would discontinue a road under such conditions as to prejudice the public or to put the people to inconvenience. This is a general provision, applying to ordinary cases of applications for discontinuances of public roads. There is a special provision of the statute, prescribing the duties of county courts and of railroad companies, when it becomes necessary or desirable for a railroad company to occupy a public road, and these provisions, having been made to govern a special case, ought to be understood and construed as the only law applicable to that case. What are those provisions?
Clause six of section 50, of chapter 54, of the Code, gives to a railroad company the right to construct its railroad across, along or upon any stream of water, water course, street, highway, road, turnpike or canal, which the route of such railroad shall intersect or touch; but such corporation shall restore the stream, water course, street, highway, road, turnpike or canal thus intersected or touched, to its former state, or to such state as not unnecessarily to have impaired its usefulness, and to keep such crossing in repair. But a limitation upon this right of railroad companies is expressed in the same clause. It says that, in case of the construction of such railroad along highways, roads, turnpikes, or canals, they shall cither first obtain the consent of the lawful authorities having control of the same, or condemn the same under the provisions of section 48 of said chapter. Nothing in these provisions gives to a railroad eompanjr, or authorizes the county court to give a railroad company, under the guise of a discontinuance or otherwise, the exclusive use of any public road. They only authorize an occupation of the road consistent with the ordinary use of such roads, giving to the railroad company and the people the common use of the same road. The usefulness of the road to the public may be impaired by the operation of the road therein, *508but it cannot be .unnecessarily impaired, nor does the statute authorize the destruction of the road as a public highway.
It is to be observed that clause six of section 50 of chapter 54 gives no right to a railroad company to occupy a street or road in the construction of’ its railroad, without restoring the same to its former state, or to such state as not unnecessarily to have impaired its usefulness. Does a railroad company obtain any greater right by the condemnation of the use of the public highway? If it cannot agree with the county court or the municipal authorities and is compelled to condemn the use of the public highway, then what right does it acquire? Can it deprive the people of the use of the highway? If it becomes necessary to do that, the railroad company must itself provide them with another road. This shows clearly that the county court has no right to discontinue a public road merely to allow its use by a railroad company. Section 48 of chapter 50 says any such corporation may take and hold under any grant or ordinance made by a municipal corporation, any interest or right such municipal corporation may have in any street, alley or public ground, and may in exchange therefor, in whole or in part, dedicate or otherwise secure to public use another street, alley or public ground out of real estate owned by such railroad corporation, whether acquired by purchase or condemnation; or, under an agreement with such municipal corporation, may condemn land for use as such new street, alley or public ground in the same manner as it may condemn land for its own use. This plainly shows that, unless a public highway can be dispensed with, consistently with law and the public convenience, a railroad company talcing possession of it, by consent of the public authorities, or by the exercise of the power of eminent domain, must put the road in such condition as to enable the public to use it in common with the railroad company, or provide another road in lieu thereof. In taking possession of public roads, railroad companies are exercising a power conferred upon them by statute. It is not a right existing independently of the statute. Therefore, they have only such rights in that respect as the statutes confer. By its terms, this section limits the right to the taking of streets, alleys or public grounds of a municipal corporation. If a county road may be condemned to such use, express authority for such con-*509damnation must be found elsewhere in the statute. Such authority is found in the sixth clause of section 50.of chapter 5-1-, and says that the condemnation shall be as provided in section 48. This makes section 48 applicable to county roads as well as to streets, and, therefore, when railroad companies exclude the public from the use of roads, they must provide others. The use of the word “may” in section 48 instead of “shall” signifies nothing. The legislative intent is plain. They may take roads by consent of the authorities or by condemnation and may provide others. The two propositions are bound together and must be construed together and they mean the same as if the legislature had said a railroad company may take the use of a public road, but, if so, it shall provide another.
This construction of the statute imposes a duty upon any rail-road company so taking to itself the exclusive use of a public highwa)', and the law has provided a way for compelling performance of that duty. If the railroad company neglects or fails in this respect, mandamus lies to compel it to perform its duty. Town of Mason v. Railroad Co., 51 W. Va. 183. So the county court has ample power in the premises. If • the county court fails to perform its duty, a citizen, injured by its failure, has a remedy by which he may compel the county court to perform its duty. Section 45 of chapter 39 of the Code gives the writ of mandamus to enforce the performance of any legal duty resting upon a county court. Whether the county court is, in this particular case, amenable to that writ, it is not proper now to inquire.
While the county court has an undoubted right to consent to the occupation of the county roads by the railroad company, for which reason prohibition does not lie, we are not prepared to say the railroad company can exclude the. public from the use of the road, even under the order of discontinuance, made by the county court.
Judge MilleR has aided in the preparation of this opinion and concurs in the views herein expressed.